UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number 811-01434 Lincoln National Variable Annuity Fund A (Exact name of registrant as specified in charter) 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Address of principal executive offices) Dennis L. Schoff, Esquire 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 (Name and address of Agent for Service) Copy to: Colleen E. Tonn, Esquire 1300 South Clinton Street Post Office Box 1110 Fort Wayne, IN 46801 Jeffrey S. Puretz, Esquire Dechert LLP 1775 Eye Street, N.W. Washington, DC 20006 Registrant’s telephone number, including area code: 260-455-2000 Date of fiscal year-end: December 31 Date of reporting period: September 30, 2007 Item 1. Schedule of Investments Schedule of Investments (Unaudited) Lincoln National Variable Annuity Fund A September 30, 2007 Fair Number of Value Shares (U.S.$) Common Stock– 98.87% Aerospace & Defense – 3.73% DRS Technologies 6,800 $374,816 Goodrich 10,200 695,946 Northrop Grumman 9,300 725,400 United Technologies 13,700 1,102,576 2,898,738 Beverages – 1.66% PepsiCo 17,600 1,289,376 1,289,376 Biotechnology – 2.89% †Amgen 12,900 729,753 †Genentech 8,200 639,764 †Gilead Sciences 15,600 637,572 †Vertex Pharmaceuticals 6,300 241,983 2,249,072 Capital Markets – 3.37% Bank of New York Mellon 19,800 873,972 Bear Stearns 4,200 515,802 †Blackstone Group 14,985 375,824 Morgan Stanley 13,500 850,500 2,616,098 Chemicals – 3.52% Cytec Industries 5,300 362,467 Dow Chemical 16,200 697,572 duPont (E.I.) deNemours 12,200 604,632 Lubrizol 8,900 579,034 Monsanto 5,700 488,718 2,732,423 Commercial Services & Supplies – 1.12% Manpower 2,900 186,615 Republic Services 13,200 431,772 Robert Half International 8,500 253,810 872,197 Communications Equipment – 4.99% †Cisco Systems 50,200 1,662,122 Corning 33,200 818,380 Motorola 32,900 609,637 QUALCOMM 18,700 790,262 3,880,401 Computers & Peripherals – 4.16% †EMC 36,500 759,200 Hewlett-Packard 21,000 1,045,590 International Business Machines 12,100 1,425,380 3,230,170 Commercial Banks – 0.88% U.S. Bancorp 21,100 686,383 686,383 Consumer Finance – 0.73% Capital One Financial 8,500 564,655 564,655 Diversified Financial Services – 6.13% Bank of America 30,000 1,508,100 CIT Group 13,900 558,780 Citigroup 32,700 1,526,109 JPMorgan Chase 25,500 1,168,410 4,761,399 Diversified Telecommunications Services – 3.03% AT&T 11,500 486,565 Embarq 5,200 289,120 †Qwest Communications International 45,800 419,528 Verizon Communications 26,200 1,160,136 2,355,349 Electric Utilities – 2.22% Exelon 7,000 527,520 FirstEnergy 7,400 468,716 PPL 15,700 726,910 1,723,146 Electrical Equipment – 0.51% †Thomas & Betts 6,700 392,888 392,888 Energy Equipment & Services – 2.02% †Grant Prideco 10,600 577,912 †National Oilwell Varco 4,000 578,000 Tidewater 6,600 414,744 1,570,656 Food & Staples Retailing – 1.06% CVS Caremark 20,700 820,341 820,341 Health Care Equipment & Supplies – 2.31% †Cytyc 10,500 500,325 †Gen-Probe 6,600 439,428 Medtronic 15,200 857,432 1,797,185 Health Care Providers & Services – 2.63% †Express Scripts 11,700 653,094 UnitedHealth Group 15,000 726,450 †WellPoint 8,400 662,928 2,042,472 Hotels, Restaurants & Leisure – 2.71% Burger King Holdings 24,100 614,309 Marriott International Class A 13,400 582,498 McDonald's 16,700 909,649 2,106,456 Household Durables – 1.35% Fortune Brands 6,800 554,132 †Jarden 16,000 495,040 1,049,172 Household Products – 2.46% Procter & Gamble 27,200 1,913,248 1,913,248 Industrial Conglomerates – 2.66% General Electric 33,700 1,395,180 Textron 10,800 671,868 2,067,048 Insurance – 5.64% AFLAC 10,100 576,104 Allstate 8,400 480,396 American International Group 18,500 1,251,525 Berkley (W.R.) 16,000 474,080 Everest Re Group 3,500 385,840 Hanover Insurance Group 8,100 357,939 Prudential Financial 8,800 858,704 4,384,588 Internet Software &Services – 1.56% †DigitalRiver 3,700 165,575 †Google Class A 1,850 1,049,450 1,215,025 IT Services– 0.38% †VeriFone Holdings 6,600 292,578 292,578 Machinery – 2.21% Caterpillar 11,900 933,317 Deere & Co 5,300 786,626 1,719,943 Media – 3.08% CBS Class B 16,200 510,300 †Comcast Class A 16,700 403,806 †Comcast Special Class A 9,000 215,640 Disney (Walt) 17,400 598,386 Time Warner 36,100 662,796 2,390,928 Metals & Mining – 1.53% Freeport-McMoRan Copper & Gold 7,200 755,208 Steel Dynamics 9,300 434,310 1,189,518 Multiline Retail – 0.74% Macy’s 17,900 578,528 578,528 Oil, Gas & Consumable Fuels – 8.32% Chevron 7,500 701,850 ConocoPhillips 15,600 1,369,212 EOG Resources 6,400 462,912 Exxon Mobil 26,500 2,452,839 Occidental Petroleum 15,900 1,018,872 St. Mary Land & Exploration 12,900 460,143 6,465,828 Pharmaceuticals – 4.98% Johnson & Johnson 24,400 1,603,080 Merck 20,100 1,038,969 Pfizer 19,200 469,056 Wyeth 17,100 761,805 3,872,910 Real Estate – 1.25% Developers Diversified Realty 5,300 296,111 Host Hotels & Resorts 14,200 318,648 ProLogis 5,400 358,290 973,049 Road & Rail – 0.78% Norfolk Southern 11,700 607,347 607,347 Semiconductors & Semiconductor Equipment – 3.14% Applied Materials 24,500 507,150 Intel 43,600 1,127,496 Texas Instruments 22,100 808,639 2,443,285 Software – 2.28% Microsoft 60,000 1,767,600 1,767,600 Specialty Retail – 3.49% Abercrombie & Fitch Class A 7,800 629,460 Best Buy 13,400 616,668 †Coach 11,600 548,332 NIKE Class B 9,800 574,868 Phillips-Van Heusen 6,500 341,120 2,710,448 Thrift & Mortgage Finance – 2.69% Fannie Mae 9,600 583,776 Freddie Mac 8,100 477,981 PMI Group 13,200 431,640 Washington Mutual 16,800 593,208 2,086,605 Tobacco – 0.41% Altria Group 4,600 319,838 319,838 Wireless Telecommunications Services – 0.25% †MetroPCS Communications 7,000 190,960 190,960 Total Common Stock (cost $51,482,366) 76,827,851 Principal Amount (U.S.$) ≠Discounted Commercial Paper– 1.09% Deutsche Bank Financial 5.006% 10/1/07 $845,000 845,000 Total Discounted Commercial Paper (cost $845,000) 845,000 Total Value of Securities – 99.96% (cost $52,327,366) 77,672,851 Receivables and Other Assets Net of Liabilities (See Notes) – 0.04% 34,387 Net Assets – 100.00% $77,707,238 †Non-income producing security for the period ended September 30, 2007. ≠The interest rate shown is the effective yield at the time of purchase. Notes 1. Significant Accounting Policies The following accounting policies are in accordance with U.S. generally accepted accounting principles and are consistently followed by Lincoln National Variable Annuity Fund A (Fund). Investments - Equity securities, except those traded on the Nasdaq Stock Market, Inc. (Nasdaq), are valued at the last quoted sales price as ofthe regular close of the New York Stock Exchange (NYSE) on the valuation date. Securities traded on the Nasdaq are valued in accordance with the Nasdaq Official Closing Price, which may not be the last sales price. If on a particular day an equity security does not trade, then the mean between the bid and asked prices will be used. Money market instruments having less than 60 days to maturity are valued at amortized cost, which approximates fair value. Other securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith under the direction of the Fund’s Board of Managers. In September 2006, the Financial Accounting Standards Board (FASB) issued FASB Statement No. 157 "Fair Value Measurements" (Statement 157). Statement 157 establishes a framework for measuring fair value in generally accepted accounting principles, clarifies the definition of fair value within that framework, and expands disclosures about the use of fair value measurements. Statement 157 is intended to increase consistency and comparability among fair value estimates used in financial reporting. Statement 157 is effective for fiscal years beginning after November 15, 2007. Management does not expect the adoption of Statement 157 to have an impact on the amounts reported in the financial statements. Federal Income Taxes - Operations of the Fund form a part of, and are taxed with, operations of The Lincoln National Life Insurance Company, which is taxed as a “life insurance company” under the Internal Revenue Code. Under current law, no federal income taxes are payable with respect to the investment income and gains on investments of the Fund. Accordingly, no provision for any such liability has been made. Income - Dividends are recorded as earned on the ex-dividend date and interest is accrued as earned. Use of Estimates - The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets from operations during the reporting period. Actual results could differ from those estimates. Credit Risk– The Fund may invest in securities exempt from registration under Section 4(2) of Securities Act of 1933, which exempts from registration transactions by an issuer not involving any pubic offering. As of September 30, 2007, there were no Section 4(2) securities. Item 2. Controls and Procedures (a)The Registrant’s president and chief accounting officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) provide reasonable assurances that material information relating to the Registrant is made known to them by the appropriate persons, based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b)There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits (a)Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Lincoln National Variable Annuity Fund A (Registrant) By:/s/ Kelly D. Clevenger Kelly D. Clevenger President Date: 11/20/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Kelly D. Clevenger Kelly D. Clevenger President Date:11/20/2007 By:/s/ William P. Flory, Jr. William P. Flory, Jr. Chief Accounting Officer (Signature and Title) Date:11/20/2007
